Citation Nr: 1210150	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  09-41 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased rating for a right knee disorder manifested by instability and subluxation, evaluated as 10 percent disabling prior to June 28, 2010.

2.  Entitlement to an increased rating for service-connected right knee disability, status-post right total knee arthroplasty, evaluated as 30 percent disabling from August 1, 2011.

3.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee, evaluated as 10 percent disabling.

4.  Entitlement to service connection for an acquired psychiatric disorder.

5.  Whether new and material evidence has been received to reopen a claim of service connection for a left knee disorder.

6.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disorder.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to December 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA).

A hearing on these matters was held before the undersigned Veterans Law Judge on January 9, 2012.  A copy of the hearing transcript has been associated with the file.

In this instance, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that, although an appellant's claim identified as a specific psychiatric diagnosis without more, cannot be a claim limited only to that diagnosis, but must be considered a claim for any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that an appellant does not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, however described, causes.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

Here, although the Veteran filed his claim seeking service connection for depression specifically, the Board notes that the Veteran has been diagnosed with and has sought treatment for multiple acquired psychiatric disorders, including PTSD and depression.  The Board thus finds that, pursuant to Clemons, supra, the Veteran's service connection claim is more accurately classified as one for an acquired psychiatric disorder, to include PTSD and depression.  Clemons, supra.   

The Board further notes that the Veteran's service-connected right knee disability was assigned separate ratings based on instability and degenerative arthritis.  Prior to June 28, 2010, the Veteran was receiving a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257-5259 for a "right knee disorder" and a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5261-5010 for degenerative joint disease of the right knee.  However, on June 28, 2010, the Veteran underwent a total knee replacement, which naturally affected the function of the right knee joint, whether VA's analysis is focused on instability or limitation of motion.  The intended effect of such surgery is to ameliorate all residual problems relating to the right knee, including any instability and arthritis.  In this regard, under the schedule of ratings for the musculoskeletal system, 38 C.F.R. § 4.71a, Diagnostic Code 5055 (Knee replacement) is ordinarily intended to replace ratings previously assigned under Diagnostic Codes 5257 and 5261-5010 for the Veteran's right knee disability following prosthetic replacement.  Additionally, the intent of the Veteran's appeal as articulated by his representative has all along been to seek higher ratings for all right knee symptoms.  Curiously, the RO has continued a separate compensable rating for degenerative joint disease even though there has been a prosthetic knee replacement that has been evaluated as 30 percent disabling, which rating specifically contemplates limitation of motion under Diagnostic Code 5055.  See 38 C.F.R. § 4.14 (2011) (the same disability should not be rated multiple times under different diagnostic codes in the rating schedule).  Nevertheless, because the RO has undertaken this unusual approach, the issues before the Board are as set forth above.  (A 100 percent rating has been assigned by the RO for knee joint replacement from June 28, 2010, until August 1, 2011, which is a rating that is not on appeal before the Board.)

(The decision below addresses the claims to reopen.  The underlying questions of entitlement to service connection and the remaining claims on appeal are addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  By an August 1999 rating decision,  the RO denied service connection for a left knee disorder and a low back disorder; the Veteran did not appeal.

2.  Evidence received since August 1999 relates to unestablished facts necessary to substantiate the claims, namely that there is evidence that the Veteran's low back and left knee disorders were caused or made worse by his service-connected right knee disorder, and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  An August 1999 RO decision denying entitlement to service connection for a left knee disorder and a low back disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).

2.  The evidence added to the record since August 1999 is new and material; the claims for service connection for a left knee disorder and a low back disorder are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.

Service connection for a left knee disorder and low back disorder was denied by rating decision dated August 1999, on the grounds that there was no evidence of a relationship between the Veteran's low back disorder or left knee disorder and his service-connected right knee disorder.  There was no appeal filed, and that decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).  Thus, the Veteran's service connection claims may be considered on the merits only if new and material evidence has been received since the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (1996).

An application to reopen the claims was filed in September 2007.  In support of his claims, the Veteran has submitted VA and non-VA clinical notes reflecting treatment for low back and left knee disorders, as well as an October 2007 letter from his private physician, Dr. J.G., who stated that it was his belief that the Veteran's low back and left knee disorders were the result of an altered gait caused by his service-connected right knee disorder.  

New and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant of evidence of record at the time of the last prior final denial, and must raise a reasonable possibility of substantiating the claim.   38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

On review, the Board finds that the Veteran has submitted new and material evidence.  The record contains competent medical evidence; specifically, Dr. G's October 2007 statement, that the Veteran's low back and left knee disorders were caused or made worse by his service-connected right knee disorder.  This new evidence relates to an unestablished fact necessary to substantiate the claims, specifically, that there is a relationship between his service-connected right knee disorder and his low back and left knee disorders.  See 38 C.F.R. § 3.156, 4.125(a).  It raises a reasonable possibility of substantiating the claim.  Id.  Therefore, presuming its credibility, the evidence is new and material.  Such new and material evidence having been received, the claims are reopened.  


ORDER

New and material evidence to reopen a claim of service connection for a low back disorder has been received, to this limited extent, the appeal of this issue is granted.  

New and material evidence to reopen a claim of service connection for a left knee disorder has been received; to this limited extent, the appeal of this issue is granted.  


REMAND

The record reflects that the Veteran is receiving disability benefits from the Social Security Administration (SSA); however, no records from the SSA have been associated with the claims folder.  VA will make attempts to obtain records in the custody of a Federal department until it is determined that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2).  Thus, upon remand, the Veteran's SSA records should be requested and associated with the claims folder.

Dr. G.'s October 2007 statement indicates that he has treated the Veteran for the past 20 years, and links the Veteran's left knee and low back disorders to his service-connected right knee disorder.  During the January 2012 hearing, the Veteran indicated that Drs. S.F., Dr. S. and Dr. V. have treated him for his orthopedic disabilities.  Records from these treatment providers have not been requested.  Because these records may be of use in deciding the claim, they should also be obtained.  38 C.F.R. § 3.159(c)(2).  

The Veteran received a VA examination of his left knee and lumbar spine in March 2008.  The examiner diagnosed degenerative joint disease in the left knee and degenerative disc disease in the lumbar spine, and noted that these were not disorders that could be caused by an altered gait.  In an August 2008 addendum, the examiner found that he could not comment on whether the low back or left knee disorders were made worse by the service-connected right knee disorder because such an opinion called for speculation.  In neither instance did the examiner comment on Dr. G.'s opinion that the Veteran's left knee and low back disorders were the result of his service-connected right knee disorder.  

An adequate opinion is "based upon consideration of the Veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120 (2007), quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  In addition, in order to be adequate, more than a conclusion needs to be expressed by the examiner that the etiology of a particular condition is not known or is unknowable.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Rather, a sufficient rationale and supporting explanation need to be provided that addresses such matters as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and whether the question is so outside the norm of practice that it is really impossible for an examiner to use his or her medical expertise and training to arrive at an opinion.  Jones v. Shinseki, 23 Vet. App. 382 (2010) (in order to rely on a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or be apparent upon a review of the record.) 

Here, it is unclear from the record why the VA examiner could not provide a medical opinion as to why the claimed low back and left knee disorders were not aggravated by the service-connected right knee disorder.  Without a statement from the examiner as to whether further information would be needed or whether the limits of medical knowledge have been exhausted, the conclusion in the report of the August 2008 addendum remains unclear.  In light of the above, a new VA examination of the Veteran's low back and left knee is in order.  

The Board notes that the Veteran underwent a total right knee arthroplasty on June 28, 2010.  Replacement of the knee joint with a prosthesis warrants a 100 percent evaluation for a one-year period following implantation of the prosthesis.  Thereafter, a 60 percent evaluation is warranted if there are chronic residuals consisting of severely painful motion or severe weakness in the affected extremity.  With intermediate degrees of residual weakness, pain, or limitation of motion, the disability will be rated by analogy to Diagnostic Codes 5256, 5261 or 5262.  The minimum evaluation is 30 percent.  38 C.F.R. Part 4, Code 5055. 

During his January 2012 hearing, the Veteran testified that he still has chronic, severe pain in the right knee, and that the joint gives way causing him to fall.  He further indicated that the residuals of his arthroplasty caused the joint to "pop out."  He had discomfort during sleep and an inability to stand or walk for long periods of time.  

The record reflects that the Veteran was scheduled for a VA examination of his knee in December 2011, but neither the examination report or a report of failure to appear has been associated with the record.  On remand, any VA examination report of the Veteran's right knee prepared in December 2011 or thereafter should be provided for inclusion in the claims folder.  If the Veteran was not examined in December 2011 or at any point thereafter, another examination of the Veteran's right knee should be scheduled, since VA is obliged to afford a Veteran a contemporaneous examination where there is an indication of an increase in the severity of the disability.  See VAOPGCPREC 11-95 (1995).  

The Veteran has been diagnosed with and sought treatment for both depression and PTSD.  A service connection claim pertaining to PTSD requires specific elements to be met, including corroboration of any in-service stressful event.  See 38 C.F.R. § 3.304(f).  Regulatory changes during the course of the Veteran's appeal have altered the manner of proof in such claims.  If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3).  

In light of these regulatory changes, another examination and opinion should be sought.  The Veteran should also be sent a new VCAA letter informing him of the information and evidence necessary to substantiate a claim of service connection for PTSD.  Id.  

Allowance of any of the claims on appeal could increase the likelihood that the claim for TDIU might be granted.  The Board thus finds that the current claim for a TDIU is inextricably intertwined with the other claims on appeal, and the claim for TDIU must be deferred pending completion of all appropriate development and adjudicatory actions with respect to the other claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183  (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Moreover, the Veteran has not received an examination that comments on the cumulative effect of all of his service-connected disabilities on his ability to maintain substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (holding in the case of a claim for TDIU, that VA has a duty to obtain medical opinions as to employability).  Upon remand, an opinion should be obtained that evaluates the impact of all of the Veteran's service connected disabilities on his ability to obtain or maintain any gainful employment.   

Finally, the Board notes that post-service treatment records from the East Orange VA Medical Center (VAMC) and the Brick VA Community Based Outpatient Clinic have been obtained.  The records on file are complete through February 2009; however, during his January 2012 hearing, the Veteran indicated that he receives ongoing treatment at these facilities.  Thus, updated treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Request from SSA all records associated with the Veteran's disability claim, including all disability determinations and all medical records considered in making those determinations.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Request that all records from the East Orange VAMC and the Brick CBOC since February 2009 be provided for inclusion in the claims folder.  A specific request should be made for reports of any examinations of the Veteran's right knee disorder dated in December 2011 or thereafter.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  Review the claims folder and ensure that all notification and development actions required by the VCAA are fully complied with and satisfied with respect to the Veteran's claim of service connection for PTSD, including the changes to the regulation regarding stressor verification.  The letter should also contain notice of the manner in which both disability ratings and effective dates are assigned for awards of disability benefits.  See Dingess/Hartman, 19 Vet. App. at 473.  The Veteran and his representative should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

4.  With proper authorization, request all of the Veteran's treatment records from Dr. J.G., Dr. S.F., Dr. S. and Dr. V.  If no records are available or do not exist, a response to that effect must be documented in the claims file and the Veteran must be notified.

5.  After the aforementioned development has been completed, schedule an examination of the Veteran to determine the nature and etiology of any low back and left knee disorders.  The claims folder and a copy of this remand must be reviewed by the examiner, and all indicated tests and studies should be performed.  

An examination should be conducted, and the examiner should provide an opinion as to the medical probabilities that any low back or left knee disorder has been caused or made chronically worse by the service-connected right knee disorder.  The examiner must note Dr. G.'s October 2007 statement and the findings on VA examination in March and August 2008, and explain any difference in opinion.  A detailed explanation should be provided, with reference to the record or medical authority to support the examiner's conclusions.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

6.  If a recent (December 2011 or thereafter) examination of the Veteran's right knee has not taken place, the Veteran should be afforded a VA examination to determine the current extent of the impairment resulting from his service-connected right knee disability.  The claims file should be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment should be conducted and all clinical findings reported in detail. The examination should include range-of-motion studies.  With regard to range-of-motion testing, the examiner should report at what point (in degrees) that pain is elicited as well as whether there is any functional loss due to pain, weakened movement, excess fatigability or incoordination.  All functional losses should be equated to additional loss of motion (in degrees) beyond what is shown clinically.  Any lateral instability or subluxation should be described as slight, moderate, or severe.  

The examiner is also to specifically indicate whether the service-connected disability or functional loss results in symptoms analogous to severe painful motion or weakness.  Additionally, the examiner should provide an opinion as to whether the Veteran's complaints are consistent with the objective clinical findings, and whether the right knee limits his ability to work, or affects his ability to obtain and maintain substantially gainful employment.  A complete rationale for all opinions should be provided. 

7.  Schedule the Veteran for VA examination to determine the nature and etiology of any psychiatric disability.  The examiner must thoroughly review the Veteran's claims file, to include a copy of this remand.  

Psychological testing must be conducted with a view toward determining whether the Veteran in fact meets the criteria for a diagnosis of PTSD.  A VA or VA-contracted psychiatrist or psychologist must review the Veteran's claims file and test results, examine the Veteran, and provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  The examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s).  In the report, the examiner must address the relationship between any diagnosed PTSD and whether the Veteran's identified stressor(s) are related to his fear of hostile military or terrorist activity; whether the identified stressor(s) are adequate to support a diagnosis of PTSD; and whether his symptoms are related to any identified and corroborated stressor that is not related to his fear of hostile military or terrorist activity.  If the examiner concludes that PTSD antedated the Veteran's service, he or she should then comment on whether his PTSD was worsened beyond the normal progression of the disease as a result of fear of hostile military or terrorist activity, or a corroborated stressor not related to fear of hostile military or terrorist activity.  A complete rationale must be provided for all opinions expressed.

In addition to an opinion regarding PTSD, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran has any other current acquired psychiatric disorder, such as depression, that is related to his active military service.   All opinions must be set forth in detail and explained in the context of the record.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

8.  The AOJ should undertake the evidentiary development deemed necessary to corroborate any identified stressor related to a PTSD diagnosis that has not already been corroborated.

9.  The AOJ should obtain from one of the examiners who has the expertise necessary to provide an opinion regarding employability an opinion specific to the Veteran's case.  The examiner should opine as to whether, without regard to the Veteran's age or the impact of any non-service connected disabilities, it is at least as likely as not (50 percent or greater probability) that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation for which his education and occupational experience would otherwise qualify him.  The examiner should set forth all examination findings, along with a complete rationale for any opinion reached.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

10.  The AOJ should readjudicate the issues on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If any issue continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  (If service connection is granted for any disabilities beyond the right knee and syphilis, the development sought in paragraph 9 above should be undertaken after the award, and the examiner should be informed regarding the character of each disability that is service connected.)

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


